                          THE UNITED STATES DISTRICT COURT
                          FOR THE EASTERN DISTRICT OF TEXAS
                                 MARSHALL DIVISION

    UNILOC USA, INC. ET AL,                      §
                                                 §
         Plaintiffs,                             §     Case No. 2:17-CV-736-JRG-RSP
                                                 §
    v.                                           §
                                                 §
    HUAWEI DEVICE USA, INC. ET AL,               §
                                                 §
         Defendants.                             §

                                  CLAIM CONSTRUCTION
                                 MEMORANDUM AND ORDER

         The parties stipulated that oral arguments are not necessary for construction of the disputed

claim terms in United States Patent No. 7,690,556. See Dkt. No. 69. Having reviewed the

arguments made by the parties in their claim construction briefing (Dkt. Nos. 63, 66, & 67),1

having considered the intrinsic evidence, and having made subsidiary factual findings about the

extrinsic evidence, the Court hereby issues this Claim Construction Memorandum and Order. See

Phillips v. AWH Corp., 415 F.3d 1303, 1314 (Fed. Cir. 2005) (en banc); Teva Pharm. USA, Inc. v.

Sandoz, Inc., 135 S. Ct. 831, 841 (2015).




1
 Citations to documents (such as the parties’ briefs and exhibits) in this Claim Construction
Memorandum and Order refer to the page numbers of the original documents rather than the page
numbers assigned by the Court’s electronic docket unless otherwise indicated.


                                                  1
                                                           Table of Contents

I. BACKGROUND ........................................................................................................................ 3 
II. LEGAL PRINCIPLES ............................................................................................................ 3 
III. THE PARTIES’ STIPULATED TERMS ............................................................................ 6 
IV. CONSTRUCTION OF DISPUTED TERMS ...................................................................... 6 
   A. “a step calculation logic to utilize the motion detected by the accelerometer to detect and
       count steps” ........................................................................................................................... 6 
   B. “the incline logic to utilize the change in altitude to make an additional calculation of the
       incline of the surface, and to verify the calculation of the incline using the additional
       calculation of the incline” ..................................................................................................... 7 
   C. “an energy calculation logic to calculate a calorie expenditure of the user, based on the
       three dimensional motion of the user, wherein the energy calculation logic takes into
       account the incline of the surface” ........................................................................................ 8 
   D. “an incline logic to utilize the motion detected by the accelerometer to make a calculation
       of an incline of a surface on which the user moved for one or more of the steps” and “an
       incline logic to utilize the motion detected by the motion detection apparatus to make a
       calculation of an incline of the surface to associate with user steps” ................................... 9 
   E. “vertical travel up/down portion of the step” ....................................................................... 11 
   F. “computing a difference between the vertical travel up portion and the vertical travel
       down portion of the step”.................................................................................................... 12 
   G. “calorie expenditure calculator to calculate a calorie expenditure for the user based on
      the steps and incline data” .................................................................................................. 13 
   H. “a motion detection apparatus to detect three dimensional motion of a user on a surface”
       ............................................................................................................................................ 16 
   I. “incline” ................................................................................................................................. 20 
   J. “[based on/calculated by] identifying a vertical travel up portion of the step, identifying a
        vertical travel down portion of the step, and computing a difference between the vertical
        travel up portion and the vertical travel down portion of the step” .................................... 21 
   K. “based on the steps and incline data” and “based on the step data and the incline data” .... 21 
   L. Order of Steps in Claims 17 and 18 ..................................................................................... 23 
V. CONCLUSION....................................................................................................................... 25 




                                                                         2
                                        I. BACKGROUND

       Plaintiffs Uniloc USA, Inc. and Uniloc Luxembourg, S.A. (“Plaintiffs” or “Uniloc”) have

alleged infringement of United States Patent No. 7,690,556 (“the ’556 Patent”) by Defendants

Huawei Device USA, Inc. and Huawei Device Co. Ltd. (collectively, “Defendants” or “Huawei”).

       The ’556 Patent, titled “Step Counter Accounting for Incline,” issued on April 6, 2010, and

bears a filing date of January 26, 2007. U.S. Patent No. 7,690,556 at [22], [45], & [54]. The

Abstract of the ’556 Patent states:

       A method and apparatus for a step counter system is described. The step counter
       system comprises an accelerometer to detect motion of a user, a step calculation
       logic to utilize the motion detected by the accelerometer to detect and count steps,
       and an incline logic to calculate an incline of a surface on which the user moved.

       Id. at [57].

       The Court construed terms in the ’556 Patent in Uniloc USA, Inc. v. Samsung Electronics

America, Inc., et al., No. 2:17-CV-651, Dkt. No. 77, 2018 WL 5296046 (E.D. Tex. Oct. 24, 2018)

(“Samsung”).

                                      II. LEGAL PRINCIPLES

       “It is a ‘bedrock principle’ of patent law that ‘the claims of a patent define the invention to

which the patentee is entitled the right to exclude.’” Phillips, 415 F.3d at 1312 (quoting

Innova/Pure Water Inc. v. Safari Water Filtration Sys., Inc., 381 F.3d 1111, 1115 (Fed. Cir. 2004)).

Claim construction is clearly an issue of law for the court to decide. Markman v. Westview

Instruments, Inc., 52 F.3d 967, 970–71 (Fed. Cir. 1995) (en banc), aff’d, 517 U.S. 370 (1996). “In

some cases, however, the district court will need to look beyond the patent’s intrinsic evidence and

to consult extrinsic evidence in order to understand, for example, the background science or the

meaning of a term in the relevant art during the relevant time period.” Teva, 135 S. Ct. at 841

(citation omitted). “In cases where those subsidiary facts are in dispute, courts will need to make


                                                 3
subsidiary factual findings about that extrinsic evidence. These are the ‘evidentiary underpinnings’

of claim construction that [were] discussed in Markman, and this subsidiary factfinding must be

reviewed for clear error on appeal.” Id. (citing 517 U.S. 370).

       To determine the meaning of the claims, courts start by considering the intrinsic evidence.

See Phillips, 415 F.3d at 1313; see also C.R. Bard, Inc. v. U.S. Surgical Corp., 388 F.3d 858, 861

(Fed. Cir. 2004); Bell Atl. Network Servs., Inc. v. Covad Commc’ns Group, Inc., 262 F.3d 1258,

1267 (Fed. Cir. 2001). The intrinsic evidence includes the claims themselves, the specification,

and the prosecution history. See Phillips, 415 F.3d at 1314; C.R. Bard, 388 F.3d at 861. Courts

give claim terms their ordinary and accustomed meaning as understood by one of ordinary skill in

the art at the time of the invention in the context of the entire patent. Phillips, 415 F.3d at 1312–

13; accord Alloc, Inc. v. Int’l Trade Comm’n, 342 F.3d 1361, 1368 (Fed. Cir. 2003).

       The claims themselves provide substantial guidance in determining the meaning of

particular claim terms. Phillips, 415 F.3d at 1314. First, a term’s context in the asserted claim can

be very instructive. Id. Other asserted or unasserted claims can aid in determining the claim’s

meaning because claim terms are typically used consistently throughout the patent. Id. Differences

among the claim terms can also assist in understanding a term’s meaning. Id. For example, when

a dependent claim adds a limitation to an independent claim, it is presumed that the independent

claim does not include the limitation. Id. at 1314–15.

       “[C]laims ‘must be read in view of the specification, of which they are a part.’” Id. at 1315

(quoting Markman, 52 F.3d at 979). “[T]he specification ‘is always highly relevant to the claim

construction analysis. Usually, it is dispositive; it is the single best guide to the meaning of a

disputed term.’” Phillips, 415 F.3d at 1315 (quoting Vitronics Corp. v. Conceptronic, Inc., 90 F.3d

1576, 1582 (Fed. Cir. 1996)); accord Teleflex, Inc. v. Ficosa N. Am. Corp., 299 F.3d 1313, 1325



                                                 4
(Fed. Cir. 2002). This is true because a patentee may define his own terms, give a claim term a

different meaning than the term would otherwise possess, or disclaim or disavow the claim scope.

Phillips, 415 F.3d at 1316. In these situations, the inventor’s lexicography governs. Id. The

specification may also resolve the meaning of ambiguous claim terms “where the ordinary and

accustomed meaning of the words used in the claims lack sufficient clarity to permit the scope of

the claim to be ascertained from the words alone.” Teleflex, 299 F.3d at 1325. But, “[a]lthough the

specification may aid the court in interpreting the meaning of disputed claim language, particular

embodiments and examples appearing in the specification will not generally be read into the

claims.” Comark Commc’ns, Inc. v. Harris Corp., 156 F.3d 1182, 1187 (Fed. Cir. 1998) (quoting

Constant v. Advanced Micro-Devices, Inc., 848 F.2d 1560, 1571 (Fed. Cir. 1988)); accord Phillips,

415 F.3d at 1323.

       The prosecution history is another tool to supply the proper context for claim construction

because a patent applicant may also define a term in prosecuting the patent. Home Diagnostics,

Inc. v. Lifescan, Inc., 381 F.3d 1352, 1356 (Fed. Cir. 2004) (“As in the case of the specification, a

patent applicant may define a term in prosecuting a patent.”). “[T]he prosecution history (or file

wrapper) limits the interpretation of claims so as to exclude any interpretation that may have been

disclaimed or disavowed during prosecution in order to obtain claim allowance.” Standard Oil Co.

v. Am. Cyanamid Co., 774 F.2d 448, 452 (Fed. Cir. 1985).

       Although extrinsic evidence can be useful, it is “less significant than the intrinsic record in

determining the legally operative meaning of claim language.” Phillips, 415 F.3d at 1317 (citations

and internal quotation marks omitted). Technical dictionaries and treatises may help a court

understand the underlying technology and the manner in which one skilled in the art might use

claim terms, but technical dictionaries and treatises may provide definitions that are too broad or



                                                 5
may not be indicative of how the term is used in the patent. Id. at 1318. Similarly, expert testimony

may aid a court in understanding the underlying technology and determining the particular

meaning of a term in the pertinent field, but an expert’s conclusory, unsupported assertions as to a

term’s definition are entirely unhelpful to a court. Id. Generally, extrinsic evidence is “less reliable

than the patent and its prosecution history in determining how to read claim terms.” Id.

       The Supreme Court of the United States has “read [35 U.S.C.] § 112, ¶ 2 to require that a

patent’s claims, viewed in light of the specification and prosecution history, inform those skilled

in the art about the scope of the invention with reasonable certainty.” Nautilus, Inc. v. Biosig

Instruments, Inc., 134 S. Ct. 2120, 2129 (2014). “A determination of claim indefiniteness is a legal

conclusion that is drawn from the court’s performance of its duty as the construer of patent claims.”

Datamize, LLC v. Plumtree Software, Inc., 417 F.3d 1342, 1347 (Fed. Cir. 2005) (citations and

internal quotation marks omitted), abrogated on other grounds by Nautilus, 134 S. Ct. 2120.

                          III. THE PARTIES’ STIPULATED TERMS

       Prior to the start of claim construction briefing, “[t]he parties ha[d] not reached an

agreement as to the construction of any claim terms/phrases.” Dkt. No. 59, Sept. 12, 2018 Joint

Claim Construction and Prehearing Statement at 1.

                        IV. CONSTRUCTION OF DISPUTED TERMS

A. “a step calculation logic to utilize the motion detected by the accelerometer to detect and
count steps”

 Plaintiffs’ Proposed Construction                     Defendants’ Proposed Construction

 Ordinary meaning                                      Subject to 35 U.S.C. § 112, ¶ 6

                                                       Indefinite

Dkt. No. 59, Ex. A at 2; Dkt. No. 66 at 2; Dkt. No. 68 at 4. The parties submit that this term appears

in Claim 1. Dkt. No. 59, Ex. A at 2; Dkt. No. 68 at 4.


                                                   6
       Plaintiffs argue that “[t]he phrase[] . . . do[es] not appear, on [its] face, to be indefinite, nor

does the context in which [it] appear[s] seem to raise issues.” Dkt. No. 63 at 7. Defendants respond

that the Court should find this term indefinite for the same reasons set forth in Samsung. Dkt. No.

66 at 2–3. Plaintiffs reply that “Uniloc will rest on its prior pleadings . . . as to terms that were

already construed by Judge Gilstrap [in Samsung],” including this term. Dkt. No. 67 at 2.

       The additional disclosures cited here by Plaintiffs do not warrant departing from Samsung.

See ’556 Patent at 2:37–38, 3:39–41, & 4:17–38. The Court therefore adopts the Samsung

construction and accordingly hereby finds that “step calculation logic to utilize the motion

detected by the accelerometer to detect and count steps” is a means-plus-function term

governed by 35 U.S.C. § 112, ¶ 6, the claimed function is “to utilize the motion detected by the

accelerometer to detect and count steps,” and lack of corresponding structure renders the term

indefinite.

B. “the incline logic to utilize the change in altitude to make an additional calculation of the
incline of the surface, and to verify the calculation of the incline using the additional
calculation of the incline”

 Plaintiffs’ Proposed Construction                     Defendants’ Proposed Construction

 Ordinary meaning                                      Subject to 35 U.S.C. § 112, ¶ 6

                                                       Indefinite

Dkt. No. 59, Ex. A at 3; Dkt. No. 66 at 3; Dkt. No. 68 at 6. The parties submit that this term appears

in Claims 8 and 11. Dkt. No. 59, Ex. A at 3; Dkt. No. 68 at 6.

       Plaintiffs argue that “[t]he phrase[] . . . do[es] not appear, on [its] face, to be indefinite, nor

does the context in which [it] appear[s] seem to raise issues.” Dkt. No. 63 at 7. Defendants respond

that the Court should find this term indefinite for the same reasons set forth in Samsung. Dkt. No.




                                                   7
66 at 3–4. Plaintiffs reply that “Uniloc will rest on its prior pleadings . . . as to terms that were

already construed by Judge Gilstrap [in Samsung],” including this term. Dkt. No. 67 at 2.

        The additional disclosures cited here by Plaintiffs do not warrant departing from Samsung.

See ’556 Patent at 4:39–56. The Court therefore adopts the Samsung construction and accordingly

hereby finds that “the incline logic to utilize the change in altitude to make an additional

calculation of the incline of the surface, and to verify the calculation of the incline using the

additional calculation of the incline” is a means-plus-function term governed by 35 U.S.C. §

112, ¶ 6, the claimed function is “to utilize the change in altitude to make an additional

calculation of the incline of the surface, and to verify the calculation of the incline using the

additional calculation of the incline,” and lack of corresponding structure renders the term

indefinite.

C. “an energy calculation logic to calculate a calorie expenditure of the user, based on the
three dimensional motion of the user, wherein the energy calculation logic takes into
account the incline of the surface”

 Plaintiffs’ Proposed Construction                      Defendants’ Proposed Construction

 Ordinary meaning                                       Subject to 35 U.S.C. § 112, ¶ 6

                                                        Indefinite

Dkt. No. 59, Ex. A at 4; Dkt. No. 66 at 4; Dkt. No. 68 at 7. The parties submit that this term appears

in Claim 9. Dkt. No. 59, Ex. A at 4; Dkt. No. 68 at 7.

        Plaintiffs argue that “[t]he phrase[] . . . do[es] not appear, on [its] face, to be indefinite, nor

does the context in which [it] appear[s] seem to raise issues.” Dkt. No. 63 at 7. Defendants respond

that the Court should find this term indefinite for the same reasons set forth in Samsung. Dkt. No.

66 at 5. Plaintiffs reply that “Uniloc will rest on its prior pleadings . . . as to terms that were already

construed by Judge Gilstrap [in Samsung],” including this term. Dkt. No. 67 at 2.



                                                    8
       The additional disclosures cited here by Plaintiffs do not warrant departing from Samsung.

See ’556 Patent at 3:63–67 & 4:7–16. The Court therefore adopts the Samsung construction and

accordingly hereby finds that “an energy calculation logic to calculate a calorie expenditure of

the user, based on the three dimensional motion of the user, wherein the energy calculation

logic takes into account the incline of the surface” is a means-plus-function term governed by

35 U.S.C. § 112, ¶ 6, the claimed function is “to calculate a calorie expenditure of the user,

based on the three dimensional motion of the user, wherein the energy calculation logic takes

into account the incline of the surface,” and lack of corresponding structure renders the term

indefinite.

D. “an incline logic to utilize the motion detected by the accelerometer to make a
calculation of an incline of a surface on which the user moved for one or more of the steps”
and “an incline logic to utilize the motion detected by the motion detection apparatus to
make a calculation of an incline of the surface to associate with user steps”

 Plaintiffs’ Proposed Construction                     Defendants’ Proposed Construction

 Plain meaning                                         Subject to 35 U.S.C. § 112, ¶ 6

                                                       Indefinite

Dkt. No. 59, Ex. A at 3 & 4; Dkt. No. 66 at 6; Dkt. No. 68 at 5 & 7. The parties submit that these

terms appear in Claims 1 and 9. Dkt. No. 59, Ex. A at 3 & 4; Dkt. No. 68 at 5 & 7.

       (1) The Parties’ Positions

       Plaintiffs argue that “[t]he[se] phrases . . . do not appear, on their face, to be indefinite, nor

does the context in which they appear seem to raise issues.” Dkt. No. 63 at 7.

       Defendants respond that Samsung erred by finding structure within the claims themselves

because the claims merely describe inputs and outputs and do not include an algorithm that is

sufficient to perform the recited function. Dkt. No. 66 at 6. Defendants conclude that these are




                                                   9
means-plus-function terms, and Defendants argue that the “general descriptions of function [in the

specification] fail to detail any algorithm or structure.” Id. at 7.

        Plaintiffs reply that “Uniloc will rest on its prior pleadings . . . as to terms that were already

construed by Judge Gilstrap [in Samsung],” including these terms. Dkt. No. 67 at 2.

        (2) Analysis

        Claims 1 and 9 recite (emphasis added):

        1. A step counter system comprising:
                an accelerometer to detect motion of a user;
                a step calculation logic to utilize the motion detected by the accelerometer
        to detect and count steps; and
                an incline logic to utilize the motion detected by the accelerometer to make
        a calculation of an incline of a surface on which the user moved for one or more of
        the steps, wherein the calculation is performed for a step based on identifying a
        vertical travel up portion of the step, identifying a vertical travel down portion of
        the step, and computing a difference between the vertical travel up portion and the
        vertical travel down portion of the step.

        ***

        9. A system comprising:
                a motion detection apparatus to detect three dimensional motion of a user
        on a surface;
                an incline logic to utilize the motion detected by the motion detection
        apparatus to make a calculation of an incline of the surface to associate with user
        steps, wherein the calculation is performed for one or more of the user steps based
        on identifying a vertical travel up portion of the step, identifying a vertical travel
        down portion of the step, and computing a difference between the vertical travel up
        portion and the vertical travel down portion of the step; and
                an energy calculation logic to calculate a calorie expenditure of the user,
        based on the three dimensional motion of the user, wherein the energy calculation
        logic takes into account the incline of the surface.

        Defendants argue that the claim language refers merely to “inputs and outputs” and does

not include any sufficient algorithm (Dkt. No. 66 at 6), but “the sufficiency of the disclosure of

algorithmic structure must be judged in light of what one of ordinary skill in the art would

understand the disclosure to impart.” Aristocrat Techs. Australia Pty Ltd. v. Int’l Game Tech., 521



                                                    10
F.3d 1328, 1337 (Fed. Cir. 2008). Defendants have not persuasively justified departing from the

Samsung analysis. See Samsung at 34–36.

       The Court therefore adopts the conclusion reached in Samsung and hereby finds that

“an incline logic to utilize the motion detected by the accelerometer to make a calculation of

an incline of a surface on which the user moved for one or more of the steps” and “an incline

logic to utilize the motion detected by the motion detection apparatus to make a calculation

of an incline of the surface to associate with user steps” are not means-plus-function terms and

have their plain meaning in the context of surrounding claim language.

E. “vertical travel up/down portion of the step”


                             “vertical travel up portion of the step”

 Plaintiffs’ Proposed Construction                 Defendants’ Proposed Construction

 Ordinary meaning                                  “upwards vertical motion during the single
                                                   step”

                           “vertical travel down portion of the step”

 Plaintiffs’ Proposed Construction                 Defendants’ Proposed Construction

 Ordinary meaning                                  “downwards vertical motion during the single
                                                   step”

Dkt. No. 59, Ex. A at 1; Dkt. No. 66 at 7; Dkt. No. 68 at 2–3. The parties submit that these terms

appear in Claims 1, 9, and 17. Dkt. No. 59, Ex. A at 1; Dkt. No. 68 at 2–3.

       Defendants adopt the Samsung construction and agree with the Court’s reasoning in

Samsung. Dkt. No. 66 at 8. Plaintiffs reply that “Uniloc will rest on its prior pleadings . . . as to

terms that were already construed by Judge Gilstrap [in Samsung],” including these terms. Dkt.

No. 67 at 2.




                                                 11
       As to Defendants’ proposal of a “single step,” the Court rejects Plaintiffs’ counter-

arguments for the same reasons set forth in Samsung. See Samsung at 12–13. The Court therefore

adopts the Samsung constructions and hereby construes the disputed terms as set forth in the

following chart:

                      Term                                           Construction

 “vertical travel up portion of the step”           “upwards vertical motion during the single
                                                    step”

 “vertical travel down portion of the step”         “downwards vertical motion during the
                                                    single step”


F. “computing a difference between the vertical travel up portion and the vertical travel
down portion of the step”

 Plaintiffs’ Proposed Construction                  Defendants’ Proposed Construction

 Plain meaning                                      Ordinary meaning [subject to the constructions
                                                    for “vertical travel up/down portion of the
                                                    step”]

Dkt. No. 59, Ex. A at 1; Dkt. No. 66 at 8; Dkt. No. 68 at 2. The parties submit that this term appears

in Claims 1, 9, and 17. Dkt. No. 59, Ex. A at 1; Dkt. No. 68 at 2.

       Plaintiffs argue that Defendants’ proposal of requiring subtraction should be rejected

because “[t]he words distance and subtraction, however, do not even appear in the ’556 patent

disclosure.” Dkt. No. 63 at 4–5. Plaintiffs also argue that “‘computing’ in common parlance can

just mean using a computer.” Id. at 5.

       Defendants respond by agreeing with the finding in Samsung that this term need not be

construed apart from the Samsung constructions of the constituent “vertical travel up” and “vertical

travel down” terms addressed above. Dkt. No. 66 at 8–9.




                                                  12
       Plaintiffs reply that “Uniloc will rest on its prior pleadings . . . as to terms that were already

construed by Judge Gilstrap [in Samsung],” including this term. Dkt. No. 67 at 2.

       The Court therefore adopts the Samsung constructions and hereby construes “computing

a difference between the vertical travel up portion and the vertical travel down portion of

the step” to have its plain meaning (apart from the Court’s construction of constituent terms).

G. “calorie expenditure calculator to calculate a calorie expenditure for the user based on
the steps and incline data”

 Plaintiffs’ Proposed Construction                   Defendants’ Proposed Construction

 Plain meaning.                                      Subject to 35 U.S.C. § 112, ¶ 6

 Not controlled by 35 U.S.C. § 112, ¶ 6.             Indefinite

 If controlled by 35 U.S.C. § 112, ¶ 6, then the
 structures are disclosed by the ’556 patent at
 2:28–31, 3:55–67, 4:7–16, 4:57–5:4 (calorie
 calculating and energy calculation logic); see
 also Figs. 2‒4.

Dkt. No. 59, Ex. A at 3; Dkt. No. 66 at 9; Dkt. No. 68 at 5. The parties submit that this term appears

in Claim 2. Dkt. No. 59, Ex. A at 3; Dkt. No. 68 at 5.

       (1) The Parties’ Positions

       Plaintiffs argue that “[t]he phrase[] . . . do[es] not appear, on [its] face, to be indefinite, nor

does the context in which [it] appear[s] seem to raise issues.” Dkt. No. 63 at 7.

       Defendants respond that “as this Court determined in the Samsung Case for a very similar

term (‘energy calculation logic’), ‘calorie expenditure calculator’ itself does not connote any

structure.” Dkt. No. 66 at 9.

       Plaintiffs reply that because Samsung found Claim 1 indefinite, the Court need not construe

this term in dependent Claim 2. Dkt. No. 67 at 3. Alternatively, Plaintiffs argue that the

presumption against means-plus-function treatment has not been rebutted because this disputed


                                                   13
term “uses a well-known term in computer science—calculator—that denotes computer structure,

including hardware or firmware, as would be known by [a] person of ordinary skill in the art (or,

frankly, a layperson).” Id. at 5. Plaintiffs also argue that the specification “discloses detailed

sequences of steps” for performing the claimed function. Id.

       (2) Analysis

       Title 35 U.S.C. § 112, ¶ 6 provides: “An element in a claim for a combination may be

expressed as a means or step for performing a specified function without the recital of structure,

material, or acts in support thereof, and such claim shall be construed to cover the corresponding

structure, material, or acts described in the specification and equivalents thereof.”

       “[T]he failure to use the word ‘means’ . . . creates a rebuttable presumption . . . that § 112,

para. 6 does not apply.” Williamson v. Citrix Online, LLC, 792 F.3d 1339, 1348 (Fed. Cir. 2015)

(citations and internal quotation marks omitted). “When a claim term lacks the word ‘means,’ the

presumption can be overcome and § 112, para. 6 will apply if the challenger demonstrates that the

claim term fails to recite sufficiently definite structure or else recites function without reciting

sufficient structure for performing that function.” Id. at 1349 (citations and internal quotation

marks omitted).

        Williamson, in an en banc portion of the decision, abrogated prior statements that the

absence of the word “means” gives rise to a “strong” presumption against means-plus-function

treatment. Id. (citation omitted). Williamson also abrogated prior statements that this presumption

“is not readily overcome” and that this presumption cannot be overcome “without a showing that

the limitation essentially is devoid of anything that can be construed as structure.” Id. (citations

omitted). Instead, Williamson found, “[h]enceforth, we will apply the presumption as we have

done prior to Lighting World . . . .” Id. (citing Lighting World, Inc. v. Birchwood Lighting, Inc.,



                                                  14
382 F.3d 1354, 1358 (Fed. Cir. 2004)). In a subsequent part of the decision not considered en banc,

Williamson affirmed the district court’s finding that the term “distributed learning control module”

was a means-plus-function term that was indefinite because of lack of corresponding structure,

and in doing so Williamson stated that “‘module’ is a well-known nonce word.” Id. at 1350.

       Here, Claim 2 of the ’556 Patent recites:

       2. The step counter system of claim 1 further comprising a calorie expenditure
       calculator to calculate a calorie expenditure for the user based on the steps and
       incline data.

       This use of the term “calculator” is distinguishable from the word “module” in Williamson.

Id. at 1348 (“What is important is . . . that the term, as the name for structure, has a reasonably

well understood meaning in the art.”) (quoting Greenberg v. Ethicon Endo-Surgery, Inc., 91 F.3d

1580, 1583 (Fed. Cir. 1996)). Here, the term “calculator” is more analogous to, for example, the

term “detector” discussed in Personalized Media Communications, LLC v. International Trade

Commission, which found that “[e]ven though the term ‘detector’ does not specifically evoke a

particular structure, it does convey to one knowledgeable in the art a variety of structures known

as ‘detectors.’” 161 F.3d 696, 705 (Fed. Cir. 1998) (“We therefore conclude that the term ‘detector’

is a sufficiently definite structural term to preclude the application of § 112, ¶ 6.”).

       Additional decisions by the Federal Circuit, prior to the abrogated Lighting World decision,

provide further support. See, e.g., Linear Tech. Corp. v. Impala Linear Corp., 379 F.3d 1311, 1320

(Fed. Cir. 2004) (stating that “when the structure-connoting term ‘circuit’ is coupled with a

description of the circuit’s operation, sufficient structural meaning generally will be conveyed to

persons of ordinary skill in the art, and § 112 ¶ 6 presumptively will not apply” and noting

“language reciting [the circuits’] respective objectives or operations”); Apex Inc. v. Raritan

Computer, Inc., 325 F.3d 1364, 1372 (Fed. Cir. 2003) (“While we do not find it necessary to hold



                                                   15
that the term ‘circuit’ by itself always connotes sufficient structure, the term ‘circuit’ with an

appropriate identifier such as ‘interface,’ ‘programming’ and ‘logic,’ certainly identifies some

structural meaning to one of ordinary skill in the art.”); Greenberg, 91 F.3d at 1583 (finding that

“detent mechanism” was not a means-plus-function term because it denotes a type of device with

a generally understood meaning in the mechanical arts).2 The opinions of Defendants’ expert to

the contrary are unpersuasive. See Dkt. No. 66-3, Nov. 6, 2018 Stone Decl. at ¶¶ 58–60.

          The Court therefore finds that “calorie expenditure calculator to calculate a calorie

expenditure for the user based on the steps and incline data” is not a means-plus-function term

and has its plain meaning.

H. “a motion detection apparatus to detect three dimensional motion of a user on a
surface”

    Plaintiffs’ Proposed Construction               Defendants’ Proposed Construction

    Plain meaning.                                  Subject to 35 U.S.C. § 112, ¶ 6

    Not controlled by 35 U.S.C. § 112, ¶ 6.         Function:
                                                        “to detect three dimensional motion of a
    If controlled by 35 U.S.C. § 112, ¶ 6, then the user on a surface”
    structures are disclosed by the ’556 patent at
    3:34–38, 4:21–31, 4:41–44.                      Structure:
                                                        accelerometer (210)


Dkt. No. 59, Ex. A at 3; Dkt. No. 66 at 11; Dkt. No. 68 at 6–7. The parties submit that this term

appears in Claim 9. Dkt. No. 59, Ex. A at 3; Dkt. No. 68 at 6–7.




2
  Greenberg, 91 F.3d at 1583 (“‘detent’ denotes a type of device with a generally understood
meaning in the mechanical arts, even though the definitions are expressed in functional terms”);
id. (“It is true that the term ‘detent’ does not call to mind a single well-defined structure, but the
same could be said of other commonplace structural terms such as ‘clamp’ or ‘container.’ What is
important is not simply that a ‘detent’ or ‘detent mechanism’ is defined in terms of what it does,
but that the term, as the name for structure, has a reasonably well understood meaning in the art.”)

                                                  16
       (1) The Parties’ Positions

       Defendants argue that “‘[a]pparatus’ is a nonce word that overcomes that [sic] the

presumption against the application of means-plus-function principles here.” Dkt. No. 66 at 11.

Defendants further argue that “the corresponding structure for this term is ‘an accelerometer,’

which is the only piece of equipment that the specification describes as performing the three-

dimensional motion-detecting function.” Id. at 12. Defendants also cite prosecution history. See

id. at 12–13.

       Plaintiffs reply that because Samsung found Claim 9 indefinite, the Court need not construe

this term in Claim 9. Dkt. No. 67 at 6. Alternatively, Plaintiffs argue that the presumption against

means-plus-function treatment has not been rebutted for this term that “lacks the phrase ‘means’

and is not written in the format of [nonce] + [transition] + [present-participle function].” Id.

Plaintiffs also argue that Defendants’ proposed construction is too narrow because “motion may

be detected by a number of sensors or devices, which the motion detection apparatus may include.”

Id.

       (2) Analysis

       Claim 9 recites (emphasis added):

       9. A system comprising:
               a motion detection apparatus to detect three dimensional motion of a user
       on a surface;
               an incline logic to utilize the motion detected by the motion detection
       apparatus to make a calculation of an incline of the surface to associate with user
       steps, wherein the calculation is performed for one or more of the user steps based
       on identifying a vertical travel up portion of the step, identifying a vertical travel
       down portion of the step, and computing a difference between the vertical travel up
       portion and the vertical travel down portion of the step; and
               an energy calculation logic to calculate a calorie expenditure of the user,
       based on the three dimensional motion of the user, wherein the energy calculation
       logic takes into account the incline of the surface.




                                                 17
       Substantially the same analysis applies to this term as Samsung applied to the term “step

calculation logic to utilize the motion detected by the accelerometer to detect and count steps.” See

Samsung at 26–29. In short, Plaintiffs have not shown that “motion detection apparatus” connotes

any structural meaning. Rather, this phrase is merely functional. See Robert Bosch, LLC v. Snap-

On Inc., 769 F.3d 1094, 1099 (Fed. Cir. 2014) (“The question is whether the claim language names

particular structures or, instead, refers only to a general category of whatever may perform

specified functions.”).

       Plaintiffs have cited Al-Site Corp. v. VSI International Inc., which found that “eyeglass

hanger member” and “eyeglass contacting member” were not means-plus-function terms. 174 F.3d

1308, 1318 (Fed. Cir. 1999). In Al-Site, however, the Federal Circuit noted that the claims recited

structural limitations that related these terms to the frame of the eyeglasses. See id. at 1318–19. In

the present case, by contrast, the claim does not relate the motion detection apparatus to any

structure. Al-Site is therefore distinguishable.

       Thus, Defendants have overcome the presumption against means-plus-function treatment,

and the Court finds that “a motion detection apparatus to detect three dimensional motion of a user

on a surface” is a means-plus-function term governed by 35 U.S.C. § 112, ¶ 6. The parties have

not presented any dispute as to the claimed function, which is “to detect three dimensional motion

of a user on a surface.” The parties dispute the proper corresponding structure.

       The specification links the claimed function to accelerometers:

       The user’s stepping motion may be measured by various types of accelerometers
       (inertial sensors). A simple inexpensive step counter uses a two-axis accelerometer
       and requires that the user place the device in a certain position so that the stepping
       motion can accurately be measured. More advanced step counters use a tri-axis
       accelerometer to allow the device to measure steps regardless of where the device
       is placed. Alternatively, the user’s motion may be detected by two two-axis
       accelerometers, or another detection mechanism which provides motion data.



                                                   18
’556 Patent at 4:21–31 (emphasis added); see id. at 4:17–20 (“The process starts, in one

embodiment, when the accelerator [sic, accelerometer] detects motion. In one embodiment, the

accelerometer is continuously monitoring for motion.”).3

       Plaintiffs submit that the specification also refers to altimeters:

       In one embodiment, in addition to using accelerometer data, additional sensor data
       may be used to more accurately determine the incline. In one embodiment, the
       additional sensor may be a pressure sensor or altimeter.

Id. at 4:41–44 (emphasis added). Yet, this disclosure refers to what may be used “in addition to

using accelerometer data” and refers to the determination of the incline, not the detection of

motion.

       This disclosure therefore does not clearly link the claimed function to the pressure sensor

or altimeter. See B. Braun Med., Inc. v. Abbott Labs., 124 F.3d 1419, 1424 (Fed. Cir. 1997)

(“structure disclosed in the specification is ‘corresponding’ structure only if the specification or

prosecution history clearly links or associates that structure to the function recited in the claim”).

       Plaintiffs have also noted that the specification discloses that an altimeter or pressure sensor

may “help more accurately describe the motion of the object”:

       In one embodiment, the system may further include an altimeter 255, or pressure
       sensor. In one embodiment, the altimeter 255 may be calibrated using network
       triangulation for a mobile phone based step counter system 200. In one
       embodiment, if global positioning system (GPS) data is available, it may be used
       to calibrate the altimeter. The altimeter’s output indicates the change in altitude.
       This information is used, in one embodiment, by incline logic 240 to determine the
       incline. In one embodiment, the data from the altimeter 255 and accelerometer 210
       are used in combination to get a more accurate measurement of the slope. The
       combination provides an accurate measurement of the incline. Knowing that an
       object is moving and quantifying how it is moving helps in determining whether
       pressure changes sensed by the altimeter 255 are due to changes in altitude or
       weather. Furthermore, changes in pressure as detected by the altimeter 255, while

3
 Defendants have also cited prosecution history. See Dkt. No. 66, Ex. D, July 27, 2009
Amendment at 10. Defendants have not persuasively shown, however, that the patentee made
any clear statements limiting the motion detection apparatus to being an accelerometer.

                                                  19
       a device is in motion, will help more accurately describe the motion of the object
       and, specifically, the change in altitude.

’556 Patent at 3:19–37 (emphasis added). On balance, this disclosure regarding altimeters and

altitude contains no clear linkage between the “altimeter . . . or pressure sensor” and the claimed

function of detecting three dimensional motion of a user on a surface.

       The Court therefore hereby finds that “a motion detection apparatus to detect three

dimensional motion of a user on a surface” is a means-plus-function term, the claimed function

is “to detect three dimensional motion of a user on a surface,” and the corresponding structure

is “an accelerometer.”

I. “incline”

 Plaintiffs’ Proposed Construction                  Defendants’ Proposed Construction

 “slope”                                            “slope”

Dkt. No. 59, Ex. A at 1; Dkt. No. 66 at 13; Dkt. No. 68 at 3. The parties submit that this term

appears in Claims 1, 8, 9, 10, 11, 17, and 18. Dkt. No. 59, Ex. A at 1; Dkt. No. 68 at 3.

       (1) The Parties’ Positions

       Plaintiffs argue that “the patent states that incline can have an angle, but does not limit the

term ‘incline’ to be the angle.” Dkt. No. 63 at 5. Defendants respond that “it appears that the term

‘incline’ is no longer in dispute, and [Defendants] respectfully submit[] that the Court should

construe this term as ‘slope.’” Dkt. No. 66 at 14. Plaintiffs’ reply brief does not address this term.

See Dkt. No. 67. In their November 20, 2018 Joint Claim Construction Chart, the parties confirm

that they have reached agreement that “incline” means “slope.” Dkt. No. 68 at 3.

       In accordance with the parties’ agreement, the Court hereby construes “incline” to mean

“slope.”




                                                  20
J. “[based on/calculated by] identifying a vertical travel up portion of the step, identifying a
vertical travel down portion of the step, and computing a difference between the vertical
travel up portion and the vertical travel down portion of the step”

 Plaintiffs’ Proposed Construction                   Defendants’ Proposed Construction

 Plain meaning                                       Ordinary meaning [subject to the constructions
                                                     for “vertical travel up/down portion of the
                                                     step”]

Dkt. No. 59, Ex. A at 2; Dkt. No. 66 at 14; Dkt. No. 68 at 3. The parties submit that this term

appears in Claims 1, 9, and 17. Dkt. No. 59, Ex. A at 2; Dkt. No. 68 at 3.

          Defendants propose that this term need not be construed apart from the Samsung

constructions of the constituent terms “vertical travel up” and “vertical travel down.” Dkt. No. 66

at 14. Plaintiffs reply that “Uniloc will rest on its prior pleadings . . . as to terms that were already

construed by Judge Gilstrap [in Samsung],” including this term. Dkt. No. 67 at 2.

          The Court therefore hereby construes “[based on/calculated by] identifying a vertical

travel up portion of the step, identifying a vertical travel down portion of the step, and

computing a difference between the vertical travel up portion and the vertical travel down

portion of the step” to have its plain meaning (apart from the Court’s construction of constituent

terms).

K. “based on the steps and incline data” and “based on the step data and the incline data”

 Plaintiffs’ Proposed Construction                   Defendants’ Proposed Construction

 Plain meaning                                       Based on both the steps/the data about steps
                                                     taken by the user and [the] incline data

Dkt. No. 59, Ex. A at 2; Dkt. No. 66 at 15; Dkt. No. 68 at 3–4. The parties submit that this term

appears in Claims 2 and 19. Dkt. No. 59, Ex. A at 2; Dkt. No. 68 at 3–4.




                                                   21
         (1) The Parties’ Positions

         Defendants submit that their proposal incorporates the Samsung constructions of “incline

data” and “step data.” Dkt. No. 66 at 15. Defendants also argue that the word “and” in these terms

requires using both step data and incline data, not one or the other. Id.

         Plaintiffs reply that “there certainly is no reason to construe a common English word,”

namely the word “and.” Dkt. No. 67 at 7.

         (2) Analysis

         Defendants have not shown that the parties have any dispute as to the meaning of the word

“and.” Defendants’ proposal of “both” is therefore unnecessary and would tend to confuse rather

than clarify the scope of the claims. See, e.g., Vivid Techs., Inc. v. Am. Sci. & Eng’g, Inc., 200 F.3d

795, 803 (Fed. Cir. 1999) (“only those terms need be construed that are in controversy, and only

to the extent necessary to resolve the controversy”). Construction is nonetheless appropriate as to

the term “based on the step data and the incline data” because the Court construed “step data” in

Samsung, and Plaintiffs’ reply brief contains no apparent opposition to that construction of “step

data.” See Dkt. No. 67 at 7 (“Huawei’s only remaining request as to these terms is for a

construction of the word ‘and.’”).

         The Court therefore hereby construes these disputed terms as set forth in the following

chart:

                        Term                                          Construction

 “based on the steps and incline data”              Plain meaning

 “based on the step data and the incline “based on the incline data and the data
 data”                                   about steps taken by the user”




                                                  22
L. Order of Steps in Claims 17 and 18

 Plaintiffs’ Proposed Construction                   Defendants’ Proposed Construction

 Uniloc contends the Court should not construe Performed in the recited order in claims 17
 any of the method claims to require steps be and 18
 performed in a particular order.

Dkt. No. 59, Ex. A at 5; Dkt. No. 66 at 15; Dkt. No. 68 at 8.

       (1) The Parties’ Positions

       Plaintiffs argue that “[t]here is nothing that requires calculation of the incline to succeed

calculating user step data.” Dkt. No. 63 at 10. Plaintiffs further argue that “there is no reason why

the steps of claim 18, 19, and 20 have to follow all the steps of claim 17.” Id. at 11.

       Defendants respond that “[t]he steps of the methods in claims 17 and 18 should be

construed to be performed in order because each step requires certain feature(s) from a prior step.”

Dkt. No. 66 at 16.

       Plaintiffs reply, as to Claim 17, that there is no requirement that the incline is calculated

after the accelerometer data, or after step data is calculated, or vice versa. Dkt. No. 67 at 8. As to

Claim 18, Plaintiffs argue that “nothing logically—let alone in the written claim—requires that the

altimeter measure the altitude before, during or after the step is taken.” Id. at 9.

       (2) Analysis

       “As a general rule, ‘[u]nless the steps of a method [claim] actually recite an order, the steps

are not ordinarily construed to require one.’” Mformation Techs., Inc. v. Research in Motion Ltd.,

764 F.3d 1392, 1398 (Fed. Cir. 2014) (quoting Interactive Gift Express, Inc. v. Compuserve, Inc.,

256 F.3d 1323, 1342 (Fed. Cir. 2001)).

       Courts apply a two-part test to determine whether a particular order of steps is required:

“First, we look to the claim language to determine if, as a matter of logic or grammar, they must



                                                   23
be performed in the order written,” and “[i]f not, we next look to the rest of the specification to

determine whether it directly or implicitly requires such a narrow construction.” Altiris, Inc. v.

Symantec Corp., 318 F.3d 1363, 1369–70 (Fed. Cir. 2003) (citation omitted); see Mantech Envtl.

Corp. v. Hudson Envtl. Servs., Inc., 152 F.3d 1368, 1376 (Fed. Cir. 1998) (“the sequential nature

of the claim steps is apparent from the plain meaning of the claim language”); see also E-Pass

Techs., Inc. v. 3Com Corp., 473 F.3d 1213, 1222 (Fed. Cir. 2007) (“[B]ecause the language of

most of the steps of its method claim refer to the completed results of the prior step, E–Pass must

show that all of those steps were performed in order.”).

        Claims 17 and 18 of the ’556 Patent recite:

        17. A method comprising:
                receiving data from an accelerometer, the data indicating a motion of a user
        in three dimensions;
                calculating, by a mobile device, user step data based on the accelerometer
        data; and
                calculating an incline by the mobile device, and associating the incline with
        the step data, wherein for one of more of the steps the incline is calculated by
        identifying a vertical travel up portion of the step, identifying a vertical travel down
        portion of the step, and computing a difference between the vertical travel up
        portion and the vertical travel down portion of the step.

        18. The method of claim 17, further comprising:
               detecting a change in altitude using an altimeter; and
               utilizing the change in altitude to verify the incline of the surface.

        In Claim 17, the “calculating . . . user step data” step refers back to “the accelerometer

data” that is received in the step of “receiving data from an accelerometer.” Plaintiffs agree that

the “receiving data” step must be performed before the “calculating . . . user step data” step. Dkt.

No. 67 at 8.

        The subsequently recited step of “calculating an incline by the mobile device, and

associating the incline with the step data” refers back to the “step data” in the “calculating . . . user

step data” step. Plaintiffs argue that this step’s recital of merely “associating the incline with the


                                                   24
step data” “does not mean that the incline is calculated after the accelerometer data, or after step

data is calculated, or vice versa.” Id. A fair reading, however, is that this language in Claim 17

requires that the steps must be performed in the recited order “as a matter of logic.” Altiris, 318

F.3d at 1369; see E-Pass, 473 F.3d at 1222.

        In Claim 18, the step of “utilizing the change in altitude to verify the incline of the surface”

in Claim 18 refers back to the “change in altitude” in the “detecting a change in altitude using an

altimeter” step in Claim 18 as well as the “incline” in the “calculating an incline” step in Claim

17. The “utilizing the change in altitude” step in Claim 18 therefore must be performed after the

“calculating an incline” step in Claim 17 and the “detecting” step in Claim 18. See id.

        The step in Claim 18 of “detecting a change in altitude using an altimeter,” however, does

not refer back to any of the steps in Claim 17. Thus, “detecting a change in altitude using an

altimeter” can be performed at any time so long as it occurs prior to “utilizing the change in altitude

to verify the incline of the surface.”

        The Court therefore hereby finds as follows regarding the order of steps in Claim 17 and

Claim 18 of the ’556 Patent:

                      Claim                                           Order of Steps

 Claim 17                                            The steps of Claim 17 must be performed in
                                                     the recited order.

 Claim 18                                            The “utilizing the change in altitude” step in
                                                     Claim 18 must be performed after the
                                                     “calculating an incline” step in Claim 17
                                                     and the “detecting” step in Claim 18.


                                         V. CONCLUSION

        The Court adopts the constructions set forth in this opinion for the disputed terms of the

patents-in-suit.


                                                   25
       The parties are ordered to not refer to each other’s claim construction positions in the

presence of the jury. Likewise, in the presence of the jury, the parties are ordered to refrain from

mentioning any portion of this opinion, other than the actual definitions adopted by the Court. The

Court’s reasoning in this order binds the testimony of any witnesses, and any reference to the claim

construction proceedings is limited to informing the jury of the definitions adopted by the Court.
        SIGNED this 3rd day of January, 2012.
       SIGNED this 14th day of December, 2018.




                                                      ____________________________________
                                                      ROY S. PAYNE
                                                      UNITED STATES MAGISTRATE JUDGE




                                                 26
